DETAILED ACTION
	This is the initial Office action for non-provisional application 16/260,964 filed January 29, 2019, which claims priority from provisional application 62/680,292 filed June 4, 2018.  Claims 1-20, as originally filed, are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Species B in the reply filed on February 16, 2022 is acknowledged.
Claims 1-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species A, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitations “a wearer’s torso” in line 5, “a wearer’s upper arm” in line 8, and “a wearer’s wrist” in line 10; however, since claim 10 first recites the limitation “a wearer” in line 1, it is unclear whether or not claim 9 is intending to refer to the same wearer through out the claim language.  It is suggested that the above limitations of claim 9 instead recite “the wearer’s torso”, “the wearer’s upper arm”, and “the wearer’s wrist”, respectively.
Claim 9 recites the limitations “the chest side of the torso assembly” in lines 19-20 and “the back side of the torso assembly” in line 21; however, there is insufficient antecedent basis for these limitations in the claim.  It is suggested that the above limitations of claim 9 instead recite “a chest side of the torso assembly” and “a back side of the torso assembly”, respectively.
Claim 20 recites the limitation “the scapular rail assembly”; however, there is insufficient antecedent basis for this limitation in the claims.  It is suggested that the above limitation of claim 18 instead recite “the scapular assembly” as previously recited in claim 1.
Claims 10-19 are included in the rejection under 35 U.S.C. 112(b) for depending from rejected claim 9.

Allowable Subject Matter
Claims 9-20 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 9 is indicated as allowable because the prior art fails to disclose, either singly or in combination, the claimed orthosis providing to a wearer at least one of forearm supination or pronation, shoulder internal or external rotation, shoulder adduction or abduction, shoulder flexion or extension, elbow flexion or extension, and shoulder elevation or depression, the orthosis comprising a torso assembly, an upper arm assembly connected to the torso assembly, a wrist assembly, a splint arm assembly including an upper splint arm adjustably connected to the upper arm assembly, a lower splint arm adjustably connected to the wrist assembly, and a pivot pivotally connecting the upper splint arm to the lower splint arm to permit alteration of a first angle between an upper arm assembly axis and a wrist assembly axis, and a scapular assembly including a front scapular rotation rail, a rear scapular rotation rail, a front pivot pivotally connecting the front scapular rotation rail to a chest side of the torso assembly to permit adjustment of a first location of the front scapular rotation rail around a scapular assembly axis, and a rear pivot pivotally connecting the rear scapular rotation rail to a back side of the torso assembly to permit adjustment of a first location of the rear scapular rotation rail around the scapular assembly axis in combination with the other claimed limitations.
Claims 10-20 are allowable for their dependence on allowable claim 9.
The closest prior art is Bonutti et al. (US 8,591,441) which discloses an orthosis (shoulder orthosis 10) providing to a wearer at least one of forearm supination or pronation, shoulder internal or external rotation, shoulder adduction or abduction, shoulder flexion or extension, elbow flexion or extension, and shoulder elevation or depression, the orthosis (10) comprising a torso assembly (torso securing device 12), an upper arm assembly (upper arm securing device 140) connected to the torso assembly (12), a wrist assembly (hand securing device 186), a splint arm assembly including an upper splint arm (moveable bracket member 52 + extension member 142 + gear box 150) adjustably (telescopically) connected to the upper arm assembly (140), a lower splint arm (cantilever arm 182) adjustably (telescopically) connected to the wrist assembly (186), and a pivot (pinion gear 162 + rack gear 166) pivotally connecting the upper splint arm (52+142+150) to the lower splint arm (186) to permit alteration of a first angle between an upper arm assembly axis and a wrist assembly axis.
However, Bonutti fails teach a scapular assembly including a front scapular rotation rail, a rear scapular rotation rail, a front pivot pivotally connecting the front scapular rotation rail to a chest side of the torso assembly to permit adjustment of a first location of the front scapular rotation rail around a scapular assembly axis, and a rear pivot pivotally connecting the rear scapular rotation rail to a back side of the torso assembly to permit adjustment of a first location of the rear scapular rotation rail around the scapular assembly axis.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure: Sankai (US 9,327,398), Doyle (US 9,737,374), Garrec (US 8,460,222), Bonutti (US 6,113,562), Bastyr et al. (US 5,407,420), Radulovic et al. (US 4,180,870), and Anderson (US 2,310,566).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keri J. Nelson whose telephone number is 571-270-3821.  The examiner can normally be reached Monday - Friday, 9am - 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E. Bredefeld, can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KERI J NELSON/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        5/18/2022